DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on December 15, 2020 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on November 12, 2020 and the supplemental reply filed on December 15, 2020 is acknowledged.  Claims 8 and 14 are amended.  Thus, Claims 8-10 and 13-14 are pending and are further examined on the merits in the U.S. National stage application. 

Examiner’s Note
Applicants’ submitted a first reply on November 20, 2020 and a supplemental reply on December 15, 2020 with submission of the Request for Continued Examination.  Upon review, the supplemental reply contains the content of the first reply 
	In the supplemental reply filed on December 15, 2020 independent Claims 8 and 14 each recite wedge-shaped blocking elements (Claim 8, line 10 and Claim 14, line 8, 52a, 52b, 52c; when looking in to Fig. 10 along Axis A as shown in Fig. 1 each of 52a, 52b, and 52c have a wedge shape, p. 12, lines 21-23).  Thus, the examination of Claims 8-10 and 13-14 below is focused relative to Fig. 10 of Figs. 1-12.      

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
		two contacting faces for abutting against a seat of the pump duct (Claim 8, line 8, Claim 14, in contrast, Fig. 5 only shows one contacting face (62 or 66) of the plurality of blocking elements (52) contacting one seat (first seat 60 in Fig. 5a or second seat 64 in Fig. 5c as rotor 26 rotates),
		the contacting faces of each blocking element are parallel to the radial direction of the rotor (Claim 8, lines 10-12, Claim 14, further see the 35 U.S.C. 112a rejection of Claim 8 described below and Examiner’s ANNOTATED Fig. 10 of the specification below), and
not the wedge-shaped blocking elements of the embodiment of Fig. 10)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
			slot 72 (¶ 0031, line 3),
			U-shaped sealing profile 70 (¶ 0031, line 3), and
			sealing face 68 (¶ 0031, line 4)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
			reference characters “54” (chamber 54, ¶ 0041, line 1 of the specification) and “58” (exchange chamber 58, ¶ 0045, line 2) have both been used to designate the same internal space of the chamber 54 in Figs. 5b and 5c,
			reference characters 44, 46 (radial inlet space 44, radial outlet space 46) have both been used to designate the same structure with a single lead line 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the title and the other specification amendments are acceptable (pp. 2 and 3 of Applicants’ supplemental reply filed on December 15, 2020).


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claims 8 and claims dependent thereon and Claim 14
	Claim 8 recites the phrase “two contacting faces for abutting against a seat of the pump duct” (Claim 8, line 8) which is not described/shown as such in the specification.  In contrast, Fig. 5a shows one contacting face 62 of a leftmost blocking element 52 blocking first seat 60 of chamber 54 and/or Fig. 5c shows one contacting face 66 of a two contacting faces do not abut against a single seat of the pump duct).
	The limitation “the contacting faces of each blocking element are parallel to a radial direction of the rotor” (Claim 8, lines 10-12) is not shown in Fig. 10 of the specification.  In contrast, Fig. 10 shows that the contacting faces (62 and C of wedge-shaped blocking element 52a, Examiner’s ANNOTATED Fig. 10 of the Specification) are not parallel to Imaginary Line R that is transverse to Axis A.  Imaginary Line R is in a radial direction of rotor 26 that outwardly extends from, and is transverse to Axis A (Axis A is a rotation axis for rotor 26, Fig. 1 and Examiner’s ANNOTATED Fig. 10 of the Specification).  Contacting faces 62, C of wedge-shaped blocking element 52a have an orientation within chamber 54 as shown in Fig. 10 which is not parallel with the radial direction as depicted by Imaginary Line R.   
	Claim 14 recites similar limitations as Claim 8 such that the limitations of Claim 14 are similarly rejected as Claim 8 described above.  

    PNG
    media_image1.png
    553
    631
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 10 of the Specification


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 10
	Claim 10 is dependent on Claim 8.  The phrase “wherein two blocking elements are each formed in a uniform manner” (Claim 10, lines 1 and 2) in combination with the specification (¶s 0069-0072 of the specification) makes the claim indefinite in that it is not understood if the “two blocking elements” are associated with the plurality of blocking elements or are different blocking elements of the blocking device.  Additionally, when viewing Fig. 10 to which Claim 10 is directed Claim 10 is further indefinite in that it is not understood what is uniform about the wedge-shaped blocking elements as the specification does not provide any further description as to what makes the wedge-shaped blocking elements (52a, 52b, and 52c) uniform.  In contrast, the wedge-shaped blocking element 52a in relation to the wedge-shaped blocking element 52c of Fig. 10 each have different positional and angular orientations within chamber 54 and the differing positional and angular orientations of these blocking elements do not
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In Regard to Claim 10
	Dependent Claim 10 depends from Claim 8 which previously recites wedge-shaped blocking elements which is a particular embodiment of the specification as shown in Fig. 10.  Claim 10 recites blocking elements that are formed in a uniform manner.  In contrast, the wedge-shaped blocking element embodiment of Fig. 10 does not describe and/or show uniform wedge-shaped blocking elements.  For example, each of wedge-shaped blocking elements 52a and 52c in Fig. 10 have different orientations within chamber 54 that are not a uniform orientation).  Thus, Claim 10 is not narrower than Claim 8 from it depends.    


Response to Arguments 
Applicants’ claim amendments and arguments filed in the supplemental reply filed on December 15, 2020 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, and
 			(ii) the previous 35 U.S.C. 112, second and fourth paragraph rejections 
which are hereby withdrawn by the Examiner.  

While Applicants’ arguments regarding the drawing objections and the 35 U.S.C. 112 rejections are persuasive (pp. 6-8 of Applicants’ reply), upon reconsideration of the specification and drawings in the case and relative to the former issues discussed at the phone interview held on December 14, 2020 (the summary of which has been placed in the file of record on December 17, 2020), new drawing objections and 35 U.S.C. 112 rejections have been applied to amended independent Claims 8 and 14 which are fully described above.  At least some of the 35 U.S.C. 112 rejections are 35 U.S.C. 112(a) rejections as it is not understood by the Examiner what Applicants’ claimed invention is 

Suggested new independent Claim 15 recited below provides one way to overcome the 35 U.S.C. 112 rejections described above.  Should Applicants’ decide to use any/all of the limitations as recited in new independent Claim 15 such amendments would be subject to further consideration and search by the Examiner.   


		a rotor rotatable about a rotation axis in a pump duct having an inlet and an outlet;
		the rotor having a rotor hub and a rotor collar that extends out from the rotor hub in a radial direction of the rotor, wherein the rotor collar encircles the rotor hub in an undulating manner forming pump chambers with the pump duct;
		a blocking device comprising:
			a plurality of blocking elements disposed in a blocking element chamber, wherein seats are formed in a transition between the blocking element chamber and the pump duct,
			each blocking element of the plurality of blocking elements includes:
				a slot with a U-shaped sealing profile, wherein the U-shaped sealing profile is fitted to and sealingly abutting against the rotor collar, 
                             		a sealing face extending in an axial direction of the rotor and sealingly abutting against the rotor hub, and
				two opposing contacting faces extending in the axial direction of the rotor, wherein the two opposing contacting faces having different angles thereby forming a wedge-shape,
		wherein each wedge-shaped blocking element of the plurality of wedge-shaped blocking elements is configured to independently move axially within the blocking element chamber and one of the plurality of wedge-shaped blocking elements seals against one of the seats to block fluid from the inlet to the outlet during operation of the pump; and
         		wherein each contacting face of the two opposing contacting faces is either configured to abut against one of the seats of the pump chamber or contacts the contacting face of an adjacent wedge-shaped blocking element of the plurality of wedge-shaped blocking elements.            

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  
	US2259244 – Discloses a sinewave flow meter including a rotor with a serpentine vane and a slider having a U-shaped slot that has a reciprocating motion, however, there is not a plurality of slider elements nor does the U-shaped slot of each slider have a sealing relationship with the serpentine vane and hub of the rotor as is recited in Claims 8 and 14.
	US4575324 – Discloses a rotary fluid pump that includes a rotor having boundary surfaces that are engaged by a plurality of sliders having a wedge-shape, however, the sliders do not have a U-shaped slot and do not engage a seat of the pump duct as is recited in Claims 8 and 14.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday February 10, 2021

/Mary Davis/Primary Examiner, Art Unit 3746